DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For fee calculating purposes, Applicant's claim 15 was initially determined to be a dependent claim because of its reference to “one of the preceding claims” (MPEP §608.01(n) II.). However, claim 15’s reference simply functions as a cross reference. The reference to “one of the previous claims” is not phrased so as the wireless switch system of claim 15 further limits the electronic interface circuit of “one of the preceding claims.” Instead, claim 15 is phrased as: claim 15 is drawn to a wireless switch system that incorporates the limitations of the electronic interface circuit recited in “one of the previous claims.” 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. 
Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 
Allowable Subject Matter
Claims 1-14 are allowed.
Claim 15 would be allowable if amended to over come the 112(d) rejection above and amended to include at least all the limitations of allowable claim 1. 
Claims 1-14 are allowable because the prior art of record does not teach or suggest a electronic interface circuit having the all the elements and features recited in independent claim 1, and in particular “said logic control block being further configured, in a given operating mode of said circuit, to trigger an alternation between said first configuration and said second configuration several times.”
In the Examiner’s opinion, independent claim 1 provides an improvement over the prior art by providing a interface circuit that has improved energy yield and a reduced cost. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851